In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐2242 
KERRY ADOLPHSON, 
                                                  Petitioner‐Appellant, 

                                   v. 

COMMISSIONER OF INTERNAL REVENUE, 
                                                 Respondent‐Appellee. 
                       ____________________ 

     Petition for Review of an Order of the United States Tax Court. 
         No. 21816‐14L — Lewis R. Carluzzo, Special Trial Judge. 
                       ____________________ 

    ARGUED APRIL 27, 2016 — DECIDED NOVEMBER 18, 2016 
                  ____________________ 

    Before FLAUM, MANION, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  This  is  a  difficult  tax  case  made 
more so by the refusal of the Commissioner of Internal Rev‐
enue  to  engage  the  taxpayer’s  arguments  or  the  tax  court’s 
decision.  Kerry  Adolphson,  who  has  failed  to  file  a  tax  re‐
turn since at least 2002, challenges levies used by the IRS to 
collect his unpaid taxes. The tax court dismissed his petition 
for  lack  of  subject‐matter  jurisdiction  because  Adolphson 
had not challenged the levies administratively, see 26 U.S.C. 
2                                                          No. 15‐2242 

§ 6330(d),  and,  therefore,  lacked  the  requisite  notice  of  de‐
termination from the IRS Office of Appeals.  
    Adolphson contends that because the IRS prevented him 
from  obtaining  a  notice  of  determination  by  failing  to 
properly notify him of its intent to levy, the tax court should 
have  declared  the  levies  invalid.  To  support  his  argument, 
Adolphson  relies  on  a  line  of  cases  where  the  tax  court  ac‐
cepted this argument and invalidated levies despite the fact 
that absent a notice of determination, the tax court lacks the 
statutory  authority  to  hear  a  taxpayer’s  claim.  While  we 
agree with Adolphson that his case is indistinguishable from 
this line of tax court precedent, we affirm the judgment dis‐
missing Adolphson’s petition because we find that those de‐
cisions are unsound and reflect an improper extension of the 
tax court’s jurisdiction. 
                         I. BACKGROUND 
     The IRS’s authority to levy a taxpayer’s property is gov‐
erned  by  26 U.S.C. § 6330,  which  states  that  “[n]o  levy  may 
be made on any property or right to property of any person 
unless  the  Secretary  has  notified  such  person  in  writing  of 
their right to a hearing under this section before such levy is 
made.” Id. § 6330(a)(1). This “Final Notice of Intent to Levy” 
may be given in person, left at the taxpayer’s home or place 
of  business,  or  sent  by  certified  mail  to  the  person’s  last 
known address. Id. § 6330(a)(2). After issuance, the taxpayer 
has  30  days  to  request  a  “collection  due  process  hearing” 
(“CDP  hearing”)  with  the  Office  of  Appeals,  at  which  the 
person may challenge both the levy activities and the under‐
lying tax debt, if there has not previously been an opportuni‐
ty  to  do  so.  Id. § 6330(b),(c).  After  the  hearing,  the  Office  of 
Appeals issues a notice of its determination, which authoriz‐
No. 15‐2242                                                         3 

es a dissatisfied taxpayer to petition the tax court for review 
within 30 days. Id. § 6330(d). We have held that the tax court 
lacks  subject‐matter  jurisdiction  to  review  IRS  collection  ac‐
tivities  unless  the  aggrieved  taxpayer  has  obtained  a  notice 
of  determination.  See  Gray  v.  Comm’r,  723  F.3d  790,  792–93 
(7th  Cir.  2013); Cleveland  v.  Comm’r,  600  F.3d  739,  741  (7th 
Cir. 2010).  
    In 2014, the IRS set out to collect $244,464 in unpaid taxes 
and penalties assessed against Adolphson for tax years 2002 
and  2006  through  2010.  According  to  Adolphson,  he  was 
unaware of the IRS’s collection efforts until May 2014, when 
the agency levied on his funds held by third parties. Rather 
than  challenge  the  levies  directly  with  the  IRS,  Adolphson 
filed a pro se petition in September 2014, asking the tax court 
to  enjoin  collection  efforts  by  the  IRS  and  refund  amounts 
already collected through the levies. Adolphson argued that 
the levies are invalid because the IRS had not mailed him a 
Final Notice of Intent to Levy as required, and so he was de‐
prived of the right to challenge the liability in a CDP hearing 
before  the  IRS  Office  of  Appeals.  He  relied  on  several  tax 
court decisions, including Buffano v. Commissioner, 93 T.C.M. 
(CCH)  901  (2007),  in  which  the  tax  court  asserted  that  it 
lacked  subject‐matter  jurisdiction  without  a  notice  of  deter‐
mination,  yet  nevertheless  invalidated  levies  after  finding 
that  the  taxpayer  was  prevented  from  requesting  a  CDP 
hearing by the IRS’s failure to mail a Final Notice of Intent to 
Levy to the proper address.  
   The  Commissioner  initially  responded  by  asserting  that 
the  statutorily  required  notices  had  been  “mailed”  but  said 
that  further  investigation  was  needed  to  ascertain  where 
those  notices  were  sent.  The  Commissioner  never  provided 
4                                                      No. 15‐2242 

an answer to that question, however, and instead moved to 
dismiss  Adolphson’s  petition.  The  Commissioner  argued 
that the tax court lacked subject‐matter jurisdiction under 26 
U.S.C. § 6330(d),  because  Adolphson  had  not  requested  a 
CDP  hearing.  Absent  a  CDP  hearing,  Adolphson  could  not 
have received a notice of determination from the IRS Office 
of  Appeals.  The  Commissioner  maintained  that  without  a 
notice  of  determination,  the  tax  court  had  no  power  to  re‐
view the levies or to determine whether the IRS had issued 
them  properly.  In  his  motion,  the  Commissioner  did  not 
acknowledge Buffano or the other decisions in which the tax 
court  had  invalidated  levies—notwithstanding  the  absence 
of  a  notice  of  determination—based  on  the  same  argument 
Adolphson advanced.  
    Despite contending that the tax court lacked jurisdiction, 
however, the Commissioner responded to Adolphson’s chal‐
lenge on the merits. The Commissioner noted that Final No‐
tices of Intent had been issued on March 11, 2010 and Janu‐
ary  16,  2014.  While  IRS  records  indicated  that  Adolphson’s 
address  had  been  updated  in  2006,  and  then  again  in  2014, 
the  Commissioner  was  unable  to  say  “with  certainty” 
whether  the  Final  Notices  of  Intent  were  sent  to  the  proper 
addresses.  Although  the  Commissioner  conceded  that  the 
Notices  of  Intent  to  Levy  were  invalid  if  mailed  to  the  im‐
proper  address,  which  would  mean  that  the  levies  must  be 
reversed, the Commissioner once more reiterated that absent 
a CDP letter, the Court lacked jurisdiction over the collection 
matter pursuant to Section 6330(d)(1). 
    The  only  supporting  documents  that  the  Commissioner 
provided were unauthenticated copies of Adolphson’s tran‐
scripts  of  account  for  the  years  at  issue  and  an  unauthenti‐
No. 15‐2242                                                           5 

cated  computer  printout  listing  dates  on  which  his  address 
of record had been changed in the IRS system. These exhibits 
corroborate  the  Commissioner’s  account  of  when  the  Final 
Notices of Intent to Levy were issued but, as acknowledged 
by the Commissioner, the documents do not show where any 
of the notices were mailed. Indeed, these computerized rec‐
ords  are  not  even  adequate  to  establish  a  use  of  the  mail, 
since they only state that the Final Notices of Intent to Levy 
were “issued” (one in 2010, pertaining to tax year 2002, and 
a  second  in  2014,  for  tax  years  2006  through  2010).  A  post 
office box in Iowa  is  given as  Adolphson’s address on each 
transcript of account (all of which were generated by the IRS 
from  its  database  after  Adolphson  had  petitioned  the  tax 
court  in  September  2014).  The  2002  transcript  also  shows 
that the Final Notice of Intent to Levy for that year, issued in 
2010, was returned as “undeliverable.” 
    While Adolphson conceded that he lacked a notice of de‐
termination, he urged the tax court to apply Buffano and in‐
validate the levies because the IRS had prevented him from 
requesting a CDP hearing by failing to send him a Final No‐
tice  of  Intent  to  Levy  for  any  of  the  relevant  tax  years.  He 
further  argued  that  although  the  Commissioner’s  exhibits 
listed  an  Iowa  address,  his  “address  for  the  last  5 years  has 
and always has been” in Illinois. 
   At  that  point  the  Commissioner  conceded  that  the  IRS 
could not establish through its records where the agency had 
sent either of the Final Notices of Intent to Levy. The  Com‐
missioner  speculated,  though,  that  the  Iowa  address  on  the 
transcripts  of  account  is  “the  most  likely  address  to  which 
these  notices  were  sent.”  As  before,  the  Commissioner  did 
not  acknowledge—much  less  try  to  distinguish—the  tax 
6                                                       No. 15‐2242 

court  decisions  relied  upon  by  Adolphson,  instead  faulting 
him  for  the  agency’s  floundering  while  continuing  to  insist 
that the tax court lacked subject‐matter jurisdiction to inval‐
idate the levies. Nor did the Commissioner submit addition‐
al evidence, instead relying upon the assertion that IRS “rec‐
ords  reflect  that  Notice  was  mailed,”  which  misrepresents 
the strength of the agency’s evidence, since (with the possi‐
ble exception of the 2010 notice that was returned “undeliv‐
erable”) those records reflect nothing more than dates of is‐
suance. 
     Adolphson  then  produced  a  letter  he  “ha[d]  recently 
come  across,”  which  the  IRS  sent  in  November  2012  to  the 
Illinois  address  where  he  claimed  to  have  resided  for  more 
than  five  years.  This  letter,  he  argued,  proves  that  the  IRS 
was aware of his Illinois address for more than a year before 
issuing (and apparently mailing to Iowa) the Final Notice of 
Intent  to  Levy  for  tax  years  2006  through  2010.  Adolphson 
pointed  out  explicitly  that  the  Commissioner  still  had  not 
acknowledged  Buffano  and  other  decisions  in  which  the  tax 
court  had  invalidated  levies  where  the  IRS  could  not  prove 
proper mailing. 
   The  tax  court  granted  the  Commissioner’s  motion  to 
dismiss, reasoning that it lacked the authority to grant relief 
under  § 6330(d)  without  a  notice  of  determination.  The  tax 
court acknowledged the IRS’s inability to show where it had 
mailed the Final Notices of Intent to Levy, but distinguished 
Buffano with the explanation that Adolphson—the taxpayer— 
had  failed  to  establish  where  the  notices  should  have  been 
mailed. 
No. 15‐2242                                                             7 

                            II. ANALYSIS 
    We review de novo the tax court’s dismissal of a petition 
for  a  lack  of  jurisdiction.  Estate  of  Kunze  v.  C.I.R.,  233  F.3d 
948,  950  (7th  Cir.  2000).  Although  we  find  that  this  case  is 
indistinguishable from the Buffano line of cases, because we 
find  that  those  cases  were  decided  in  error,  we  will  affirm 
the  tax  court’s  dismissal  of  Adolphson’s  petition  for  lack  of 
jurisdiction. 
    A. The  Improperly  Authenticated  Transcripts  of  Ac‐
       count  Do  Not  Affect  the  Outcome  of  Adolphson’s 
       Appeal 
    In this court, Adolphson principally argues that the tran‐
scripts of account attached to the Commissioner’s motion to 
dismiss were not admissible or, at the very least, not proper‐
ly authenticated. Adolphson is correct that the Federal Rules 
of  Evidence  apply  in  the  tax  court,  see  26 U.S.C. § 7453,  and 
though transcripts of account are admissible if properly au‐
thenticated,  these  were  not.  See United  States  v.  Ryan,  969 
F.2d  238,  239  (7th  Cir.  1992).  That  said,  Adolphson’s  argu‐
ment  is  a  distraction;  he  treated  the  transcripts  as  valid  be‐
fore the tax court and, more importantly, the tax court’s de‐
cision does not turn on their content. 
    B. Under  the  Reasoning  of  Buffano,  the  Tax  Court 
       Should Have Invalidated the Levies   
   The  significant  issue  in  this  appeal  is  the  one  that 
Adolphson  has  been  pressing  since  the  beginning:  the  tax 
court should have invalidated the IRS’s levies under Buffano. 
We agree that this case is indistinguishable from Buffano. 
    In Buffano, the IRS mailed a Final Notice of Intent to Levy 
to the address listed on the taxpayer’s most recently filed tax 
8                                                      No. 15‐2242 

return (an  address where the  taxpayer no  longer lived).  On 
the same day, though, the IRS also mailed two unrelated let‐
ters to the taxpayer’s current address, which the agency had 
obtained through a Postal Service database. The IRS’s letters 
did  not  mention  collection  activity,  and  when  the  taxpayer 
learned  later  that  the  agency  had  levied  on  his  wages,  he 
promptly requested a CDP hearing. The IRS refused to con‐
duct  a  CDP  hearing  because  the  agency  had  received  the 
taxpayer’s  request  more  than  30  days  after  issuance  of  the 
Final Notice of Intent to Levy. The taxpayer nevertheless pe‐
titioned  the  tax  court  for  review,  and  the  Commissioner 
moved to dismiss for lack of subject‐matter jurisdiction, cit‐
ing  the  absence  of  a  notice  of  determination.  Buffano,  93 
T.C.M.  (CCH)  901,  at  *2–3.  The  tax  court  denied  the  Com‐
missioner’s motion to dismiss, yet still entered an order dis‐
missing  for  lack  of  jurisdiction—but  only  after  invalidating 
the levies based on a finding that the IRS had mailed the fi‐
nal notice to the wrong address. The tax court reasoned that 
the  taxpayer’s  current  address,  which  the  IRS  had  obtained 
from the Postal Service database and used in the two letters 
sent to him, had superseded, for purposes of his “last known 
address,” the one listed on his most recently filed tax return. 
Id. at *4–5.  
    This analysis—dismissing the taxpayer’s petition for lack 
of jurisdiction while still granting the very relief he seeks—is 
illogical, but Buffano is not an outlier. That 2007 decision has 
been relied upon to invalidate levies in situations analogous 
to  Adolphson’s  at  least  seven  times  in  published  decisions 
(and  we  cannot  be  sure  that  there  are  not  even  more,  un‐
published  instances).  See Minemeyer  v.  Comm’r,  104  T.C.M. 
(CCH)  616,  at  *4  (2012);  Roberts  v.  Comm’r,  T.C.  Summ.  Op. 
No. 7222‐09S, at *3 (2010); Space v. Comm’r, 98 T.C.M. (CCH) 
No. 15‐2242                                                           9 

328, at *2–4 (2009); Kennedy v. Comm’r, 95 T.C.M. (CCH) 1121, 
at *3  (2008); Graham  v.  Comm’r, 95 T.C.M.  (CCH) 1504,  at  *5 
(2008); Downing v. Comm’r, 94 T.C.M. (CCH) 319, at *8 (2007); 
Schwengel v. Comm’r, No. 13979‐06L (T.C. Nov. 20, 2007).  
    In other decisions, the tax court has relied on Buffano but 
sided  with  the  Commissioner,  dismissing  petitions  for  lack 
of jurisdiction because the required notices had been proper‐
ly  mailed  and  the  petitions  were,  therefore,  untimely.  See, 
e.g., Anson v. Comm’r, 99 T.C.M. (CCH) 1504, at *4 (2010). To 
further  complicate  matters,  the  tax  court  has  been  incon‐
sistent;  for  example,  in  Walthers  v.  Commissioner,  97  T.C.M. 
(CCH) 1793, at *2–3 (2009), it cited Buffano in concluding that 
the  IRS  had  failed  to  properly  mail  notice  to  the  taxpayer, 
but  still  refused  to  enjoin  collection  of  the  (invalid)  levies, 
citing the absence of a notice of determination. 
    C. Buffano Improperly Expanded the  Scope of  the  Tax 
       Court’s  Jurisdiction  in  the  Absence  of  a  Notice  of 
       Determination         
    The outcome of this case, therefore, turns on the validity 
of the Buffano line of cases. If the tax court has the power un‐
der  § 6330  to  evaluate  the  sufficiency  of  the  IRS’s  collection 
activities  and  invalidate  levies  where  the  agency  fails  to 
properly  mail  notice,  then  Adolphson  should  have  pre‐
vailed. Direct evidence is required when the IRS must prove 
that it properly mailed notice, and a computer printout list‐
ing  a  mailing  date  but  without  an  address  will  not  suffice. 
Walthers,  97  T.C.M.  (CCH)  1793,  at  *2.  Here,  the  Commis‐
sioner  cannot  even  say  with  certainty  to  what  address 
Adolphson’s notice was mailed, much less prove that it was 
sent  by  certified  mail  to  his  “last  known  address.”  And  the 
tax  court’s  ground  for  distinguishing  Buffano  is  untenable; 
10                                                        No. 15‐2242 

the  court  rejected  the  petition  due  to  “the  paucity  of  infor‐
mation,”  Adolphson’s  failure  to  state  what  address  was 
shown  on  his  last  tax  return,  and  because,  the  court  rea‐
soned,  the  address  shown  on  the  2012  letter  is  “hardly  de‐
terminative  as  to  his  ‘last  known  address’  for  purposes  of 
section  6330.”  This  reasoning  improperly  shifts  the  burden 
to Adolphson to prove that the IRS met its own statutory duty 
to  notify  him  before  levying  his  assets.  It  strikes  us  as  non‐
sensical  to  fault  the  taxpayer  for  not  establishing  where  the 
IRS should have mailed notice if the agency concedes, as it did 
here, that it cannot say if notice was mailed to New York or 
Los Angeles or somewhere in between. 
     Moreover,  this  question  of  burden‐shifting  aside, 
Adolphson’s  contention  that  the  IRS  should  have  used  his 
Illinois address has merit. In the tax court, the agency assert‐
ed that twice it had updated Adolphson’s address using the 
Postal Service database—presumably to his Illinois address, 
where the 2012 letter was mailed—yet the agency conceded 
that it “most likely” sent the Final Notices of Intent to Levy 
to Iowa. See Gyorgy v. Comm’r, 779 F.3d 466, 475–76 (7th Cir. 
2015) (noting that treasury regulations treat an updated ad‐
dress in the Postal Service database as “clear and concise no‐
tification”  of  taxpayer’s  address);  McPartlin  v.  Comm’r,  653 
F.2d 1185, 1191 (7th Cir. 1981) (explaining that notice sent by 
certified  mail  will  be  deemed  insufficient  if  Commissioner 
cannot  produce  return  receipt);  Pyo  v.  Comm’r,  83  T.C.  626, 
636–37  (1984)  (concluding  that  taxpayers  were  reasonably 
entitled to assume, after receiving correspondence from IRS 
at new address, that future mailings would be sent to same 
address). In other words, had the tax court followed Buffano 
and required the Commissioner to prove proper mailing, the 
No. 15‐2242                                                            11 

“paucity  of  information”  should  have  led  to  a  win  for 
Adolphson. 
    Hearing  the  Commissioner’s  views  on  Buffano  would 
have  been  enlightening,  but,  unfortunately,  the  Commis‐
sioner’s  response  brief  is  particularly  unhelpful.  Indeed, 
when  asked  at  oral  argument  if  we  should  invalidate  the 
Buffano  line  of  cases,  the  Commissioner  specifically  dis‐
claimed any request for us to do so. This reticence is surpris‐
ing given that it would seem that the IRS has a strong inter‐
est  in  asking  us  to  overturn  these  decisions.  Meanwhile  the 
Commissioner  makes  no  attempt  to  justify  the  IRS’s  collec‐
tion activities in this case and fails even to acknowledge the 
agency’s  inability to prove that it sent notice to Adolphson. 
Instead, the Commissioner insists that Adolphson is relegat‐
ed  either  to  an  administrative  claim  before  the  IRS  or  a  re‐
fund  suit  in  district  court,  while  maintaining  that  “whether 
the  IRS  mailed  a  Notice  of  Intent  to  Levy  to  taxpayer’s  last 
known  address  is  not  relevant  in  this  case.”  The  Commis‐
sioner  also  makes  no  attempt  to  defend  the  tax  court’s 
ground for distinguishing Buffano, stating only that Adolph‐
son’s argument is “misconceived.” 
    But  instead  of  explaining  why  Adolphson’s  reliance  on 
Buffano is “misconceived,” the Commissioner simply chang‐
es the subject and asserts that Adolphson, proceeding pro se, 
erred by  asking  the tax court to enjoin  further collection  ef‐
forts and refund money already collected, rather than asking 
the  court  to  invalidate  the  levies.  Because  the  tax  court  had 
no  jurisdiction  to  issue  injunctions  or  order  refunds,  the 
Commissioner  argues,  the  court  lacked  jurisdiction  to  grant 
the  specific  relief  requested.  This  is  not  helpful;  the  issue  is 
whether the tax court had the power to determine the suffi‐
12                                                     No. 15‐2242 

ciency  of  the  IRS’s  mailings,  not  whether  Adolphson  knew 
to  specifically  ask  for  invalidation  as  opposed  to  an  injunc‐
tion.  The  Commissioner  continues  to  pretend  that  Buffano 
and  its  progeny  do  not  exist,  while  simultaneously  arguing 
that the tax court lacks jurisdiction absent a notice of deter‐
mination. 
    Notwithstanding  this  unwillingness  to  confront  the  sali‐
ent issue, the Commissioner is correct that, absent a notice of 
determination,  the  tax  court  lacks  jurisdiction  under  26 
U.S.C. § 6330(d).  See  14  MERTENS,  LAW  OF  FEDERAL  INCOME 
TAXATION,  §  50:22  (Jane  C.  Bergner  ed.,  2016)  (explaining 
that a  notice of  determination is a taxpayer’s  “ticket” to tax 
court and that court lacks jurisdiction over claim by taxpayer 
who  fails  to  timely  request,  and  receive,  a  CDP  hearing); 
Hauptman v.  Comm’r, 831  F.3d  950  (8th  Cir.  2016)  (recogniz‐
ing  that  a  notice  of  determination  is  a  prerequisite  to  tax 
court jurisdiction under § 6330). A decision invalidating ad‐
ministrative action for not following statutory procedures is 
a  quintessential  merits  analysis,  not  a  jurisdictional  ruling. 
The  Buffano  line  of  cases  therefore  represents  an  improper 
extension of the tax court’s statutorily defined jurisdiction.  
    This practice of invalidating collection activity where the 
tax  court  lacks  statutory  authority  to  proceed  also  violates 
the Tax Anti‐Injunction Act, 26 U.S.C. § 7421(a), which (with 
exceptions  inapplicable  here)  provides  that  “no  suit  for  the 
purpose of restraining the assessment or collection of any tax 
shall be maintained in any court by any person.” This statute 
deprives courts of jurisdiction to enter pre‐collection injunc‐
tions and “protects the Government’s ability to collect a con‐
sistent stream of revenue” by ensuring that “taxes can ordi‐
narily be challenged only after they are paid, by suing for a 
No. 15‐2242                                                              13 

refund” under 28 U.S.C. § 1346(a)(1). Nat’l Fed’n of Indep. Bus. 
v.  Sebelius,  132  S.  Ct.  2566,  2582  (2012);  Korte  v.  Sebelius,  735 
F.3d  654,  669  (7th  Cir.  2013).  By  invalidating  levies  despite 
the  absence  of  a  notice  of  determination  under  § 6330—a 
taxpayer’s  jurisdictional  hook  to  enter  tax  court—decisions 
such as Buffano stand in direct opposition to the Act. 
    We note that, as far as we can tell, this framework for in‐
validating  levies  through  a  jurisdictional  dismissal  appears 
to  have  originated  in  a  related  but  distinct  context.  The  tax 
court in Buffano extended (without discussion) a much older 
and  less  problematic  practice  related  to  a  different  area  of 
the  tax  court’s  jurisdiction.  When  the  IRS  determines  that  a 
taxpayer (who, presumably, has filed tax returns) underpaid 
for a particular year, it issues a notice of deficiency (not to be 
confused with the notice of determination at issue here). The 
taxpayer may then immediately petition the tax court for re‐
determination  of  the  alleged  deficiency  under 
26 U.S.C. § 6213(a).  In  other  words,  no  agency  appeal  is  re‐
quired—a taxpayer may go straight to the tax court as long 
as the petition is filed within 90 days of the deficiency notice.  
    But  when  the  taxpayer  does  not  learn  of  the  deficiency 
and petition for redetermination until more than 90 days af‐
ter  assessment,  the  IRS  typically  moves  to  dismiss  the  peti‐
tion  for  lack  of  jurisdiction  on  timeliness  grounds.  The  tax 
court  then  analyzes  the  IRS’s  proof  of mailing  to  determine 
whether the deficiency notice met statutory requirements. If 
notice  was  properly  mailed,  the  case  will  be  dismissed  for 
lack of jurisdiction as untimely. See Lee v. Comm’r, 101 T.C.M. 
(CCH)  1634,  at  *2–3  (2011).  But  if  the  IRS  cannot  produce 
records or the tax court finds that the address used is not the 
taxpayer’s  legal  “last  known  address,”  the  court  will  side 
14                                                       No. 15‐2242 

with the taxpayers and deem the notice insufficient (prevent‐
ing  further  collection  activity  until  the  IRS  complies  with 
procedural  requirements).  See King  v.  Comm’r,  857  F.2d  676, 
681  (9th  Cir.  1988);  Crum  v.  Comm’r,  635  F.2d  895,  900–01 
(D.C.  Cir.  1980)  (reversing  tax  court’s  dismissal  for  lack  of 
jurisdiction  to  give  taxpayer  “the  opportunity,  as  provided 
by statute, to seek in the Tax Court a redetermination of the 
1969 deficiency prior to payment upon the filing of a timely 
petition”).  This  makes  sense  because  the  Congressional  in‐
tent  of  providing  taxpayers  a  forum  to  resolve  a  disputed 
deficiency  is  met,  and  because  the  jurisdictional  require‐
ment—a  deficiency  assessed  by  the  IRS—must  exist  for  the 
IRS to pursue any collection efforts, whether or not the tax‐
payer physically possesses the notice.  
    Over time, this morphed into a practice by which taxpay‐
ers  who  wish  to  argue  that  the  IRS  never  properly  served 
notice  of  a  deficiency  will  file  a  petition,  then  immediately 
move  for  dismissal  of  their  own  petition  for  lack  of  jurisdic‐
tion  on  the  ground  that  a  deficiency  was  not  properly  sent. 
See, e.g., Pyo v. Comm’r, 83 T.C. 626, 631–32 (1984); Mulder v. 
Comm’r, 855  F.2d 208,  210–12 (5th  Cir. 1988).  Although call‐
ing this ground for dismissal “jurisdictional” is a misnomer, 
the logical underpinning is the same: The tax court is deter‐
mining  whether  the  IRS  has  met  statutory  requirements  to 
proceed with collection, but there isn’t a question of whether 
or not the jurisdictional hook exists (were there no deficien‐
cy, there would be nothing to collect). 
    Buffano applied the analysis long used for cases in which 
a taxpayer challenges a notice of deficiency, but applied it to a 
case  where  the  IRS  had  never  issued  a  determination  notice, 
without  analyzing  the  significant  differences  between  the 
No. 15‐2242                                                          15 

two  grants  of  jurisdiction.  Buffano,  93  T.C.M.  (CCH)  901,  at 
*3–5. The tax court improperly transferred this longstanding 
practice  to  a  new  context  without  considering  that  under 
§ 6330,  absent  a  notice  of  determination  concerning  levy  ac‐
tivities, the tax court has nothing to review. 
    No circuit court has directly addressed the practice of in‐
validating a levy through a jurisdictional dismissal, although 
the D.C. Circuit recently remanded to the tax court for it to 
consider,  among  other  arguments,  whether  it  has  jurisdic‐
tion  over  a  claim  identical  to  that  in  Buffano.  Edwards  v. 
Comm’r, 791 F.3d 1, 7–8 (D.C. Cir. 2015). The absence of rele‐
vant  case  law  perhaps  is  not  surprising,  however,  since  the 
Commissioner chose not to appeal any adverse decision rest‐
ing on Buffano. Instead, the IRS’s Chief Counsel has advised 
the  agency  to  maintain  better  mailing  records  than  applica‐
ble  regulations  require  because, “if  [a]  taxpayer  alleges  that 
he never received a CDP notice and the Service cannot prove 
that  it  mailed  the  notice  by  certified  or  registered  mail,  the 
[tax] court will dismiss the case for lack of jurisdiction on the 
basis  that  the  CDP  notice  was  invalid.”  IRS  Chief  Counsel 
Advice 200842042, 2008 WL 4610126.  
    The  framework  used  in  Buffano  to  scrutinize  the  IRS’s 
compliance  with  its  statutory  obligations  does  have  equita‐
ble appeal; a taxpayer to whom the IRS fails to mail a Final 
Notice  of  Intent  to  Levy  and,  through  no  fault  of  her  own, 
misses  the  30‐day  window  to  request  a  CDP  hearing  might 
otherwise  be  left  without  an  opportunity  to  petition  the  tax 
court  prior  to  seizure  of  her  assets.  This  is  the  system  de‐
vised by Congress, however, and at least one circuit decision 
has rejected an argument that the tax court must have juris‐
diction to address this apparent problem. In Boyd v. Commis‐
16                                                        No. 15‐2242 

sioner, 451 F.3d 8, 10 (1st Cir. 2006), taxpayers argued that the 
IRS “negate[d] Congress’s grant of jurisdiction by withhold‐
ing the very process [a CDP hearing] that is designed to give 
taxpayers  fair  opportunity  to  challenge  the  agency’s  deci‐
sion‐making.”  In  rejecting  the  argument  that  the  tax  court 
has equitable power to hear such claims despite the absence 
of  a  notice  of  determination,  the  court  noted  that  an  ag‐
grieved taxpayer unable to access the tax court has an alter‐
nate  remedy:  a  refund  suit  in  district  court.  Id.  at  11.  Trou‐
bling  though this “remedy”  may be, given the expense and 
potential  delays  inherent  in  such  a  suit,  there  is  no  lawful 
basis for expanding the tax court’s jurisdiction to resolve the 
perceived problem. Absent a notice of determination, the tax 
court  simply  has  no  lawful  authority  to  hear  a  taxpayer’s 
claim under § 6330(d). 
                        III. CONCLUSION 
  We  AFFIRM  the  decision  of  the  tax  court  dismissing 
Adolphson’s petition for lack of jurisdiction.